Name: 94/723/EC: Commission Decision of 26 October 1994 amending Chapter 3 of Annex I to Council Directive 92/118/EEC laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A (I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  trade policy;  agricultural activity;  animal product;  health;  tariff policy
 Date Published: 1994-11-09

 Avis juridique important|31994D072394/723/EC: Commission Decision of 26 October 1994 amending Chapter 3 of Annex I to Council Directive 92/118/EEC laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A (I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC (Text with EEA relevance) Official Journal L 288 , 09/11/1994 P. 0048 - 0050 Finnish special edition: Chapter 3 Volume 62 P. 0205 Swedish special edition: Chapter 3 Volume 62 P. 0205 COMMISSION DECISION of 26 October 1994 amending Chapter 3 of Annex I to Council Directive 92/118/EEC laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A (I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC (Text with EEA relevance) (94/723/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A (I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC (1), as amended by Commission Decision 94/466/EC (2), and in particular the second paragraph of Article 15 thereof, Whereas, in the light of experience gained in the application of the provisions laid down, the conditions governing trade in and imports of hides and skins of ungulates not covered by Directive 64/433/EEC or 72/462/EEC should be amended; whereas Chapter 3 of Annex I to that Directive should be redrafted accordingly; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Chapter 3 of Annex I to Directive 92/118/EEC is hereby replaced by the Annex hereto. Article 2 This Decision shall enter into force on 1 December 1994. Article 3 This Decision is addressed to the Member States. Done at Brussels, 26 October 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 62, 15. 3. 1993, p. 49. (2) OJ No L 190, 26. 7. 1994, p. 26. ANNEX 'CHAPTER 3 Hides and skins of ungulates (1)() not covered by Directive 64/433/EEC or 72/462/EEC and which have not undergone certain tanning processes I. A. The provisions of this chapter do not apply to: - hides or skins of ungulates covered by Directive 64/433/EEC or 72/462/EEC, - hides or skins having undergone the complete process of tanning, - "wet blue", - "pickled pelts", - "limed hides" (treated with lime and in brine at a pH of 12 to 13 for at least eight hours). B. Within the scope defined in A, the provisions of this chapter apply to fresh, chilled and treated hides and skins. For the purpose of this Decision, "treated hides and skins" means hides and skins which have been: - dried, or - dry-salted or wet-salted for at least 14 days prior to dispatch, or - salted for seven days in sea salt with the addition of sodium carbonate to 2 %, or - drying for 42 days at a temperature of at least 20 °C, or - preserved by a process other than tanning, to be determined in accordance with the procedure laid down in Article 18. II. Intra-Community trade A. Trade in fresh or chilled hides and skins is subject to the same animal health conditions as those applicable to fresh meat pursuant to Directive 72/461/EEC. B. Trade in treated hides and skins is authorized on condition that each consignment is accompanied by a commercial document as provided for in the last indent of Article 4 (2) (a) certifying that: - the hides and skins have been treated in accordance with point I.B, and - the consignment has not been in contact with any other animal product or live animals presenting a risk of spreading a serious transmissible disease. III. Importations A. Fresh or chilled hides and skins may only be imported from third countries or a part of a third country from which imports of all categories of fresh meat of the corresponding species are authorized pursuant to Community legislation. B. Imports of fresh or chilled hides and skins must meet animal health conditions to be determined in accordance with the procedure laid down in Article 18 and must be accompanied by an animal health certificate as provided for in Article 10 (2) (c). C. Imports of treated hides or skins from the third countries listed in Part 1 of the Annex to Decision 79/542/EEC (2)() are authorized on condition that each consignment is accompanied by a certificate of a model to be determined by the Commission in accordance with the procedure laid down in Article 18, to the effect that: (a) either where the hides or skins come from animals originating in a region of a third country or in a third country not subject, pursuant to Community regulations, to restrictions as a result of an outbreak of a serious transmissible disease to which the animals of the species concerned are susceptible, they have been treated in accordance with point I.B; or where the hides or skins come from other regions of a third country or other third countries, they are treated as laid down in point I.B, third and fourth indents; and (b) the consignment has not been in contact with any other animal product or with live animals presenting a risk of spreading a serious transmissible disease. D. However, in the case of imports from any third country of hides or skins of ruminants treated in accordance with point I.B and which have been kept separate for 21 days or have undergone transport for 21 uninterrupted days, the certificate provided for in point C is replaced by a declaration to the effect that or proving that those requirements have been met, of a model to be determined by the Commission in accordance with the procedure laid down in Article 18.' (1)() "Hides and skins of ungulates" means the integuments of ungulates. (2)() OJ No L 146, 14. 06. 1979, p. 15. Decision as last amended by Commission Decision 94/59/EC (OJ No L 27, 1. 2. 1994, p. 53).